This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO ex rel.
 3 HUMAN SERVICES DEPARTMENT
 4 and CHRISTINA GIERS,

 5          Petitioners-Appellees,

 6 v.                                                                            NO. 35,489

 7 BOB BUDOW,

 8          Respondent-Appellant.

 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Deborah D. Walker, District Judge

11 Hector H. Balderas, Attorney General
12 Lila Bird, Special Assistant Attorney General
13 Santa Fe, NM

14 for Appellee

15 Christina Giers
16 Dedham, MA

17 Pro Se

18 Joseph Sullivan
19 Albuquerque, NM

20 for Appellant
1                           MEMORANDUM OPINION

2 VIGIL, Chief Judge.




3   {1}   Summary dismissal was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary dismissal has

5 been filed and the time for doing so has expired.

6   {2}   DISMISSED.

7   {3}   IT IS SO ORDERED.


8                                        _______________________________
9                                        MICHAEL E. VIGIL, Chief Judge


10 WE CONCUR:


11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge


13 _________________________________
14 M. MONICA ZAMORA, Judge




                                           2